Exhibit 10.1

[logo.jpg]
 
September 7, 2010


Ms. Denise L. McNairn


Dear Denise:


I am very pleased to provide you with the amended and restated terms of your
continued employment with Response Genetics, Inc. (“Response Genetics” or the
“Company”), which shall supersede and replace the terms set forth in the
Company’s offer in that certain letter agreement between you and the Company
dated February 20, 2007.  The details of the Company’s offer of continued
employment (the “Offer”) are set forth below.  Please contact Kathleen Danenberg
if you have any questions about the terms in this Offer.  We look forward to
continuing to work with you.


1.           Position. Your position will be Vice President and General Counsel
(“GC”), reporting to the Company’s Chief Executive Officer (“CEO”).  You will
work at our Maryland location.  As a Response Genetics employee, we expect that
you will perform any and all duties and responsibilities associated with your
position in a satisfactory manner and to the best of your abilities at all
times.


Your principle responsibilities will include the following: (1) overall
management of legal operations of the Company; (2) provide legal counsel
regarding transactional matters, primarily including drafting, reviewing and
negotiating agreements related to: licensing of intellectual property and
related collaborations, the transfer of biological materials, various service
agreements performed for the Company by third party vendors such as outside
laboratories and other consultants; (3) identifying and securing intellectual
property protection for inventions and discoveries made by or licensed to the
Company, including developing strategy for the Company on how to develop an area
and to strengthen patents to support the Company’s business; (4) work with
outside counsel to file and prosecute U.S. and foreign patent applications; (5)
provide counsel to internal management with respect to fulfilling contractual
obligations under licensing and collaboration agreements; (6) participation in
road show; and (7) performing responsibilities that are normally associated with
the General Counsel position and as otherwise may be assigned to you from time
to time by the CEO or upon the authority of the Board of Directors of the
Company (the “Board”).


2.           Term.  The amended and restated terms of your continued employment
with Response Genetics will become effective on the date you accept this Offer
by executing this letter below and returning the executed copy to Kathleen
Danenberg (“Commencement Date”).  Thereafter, you will be expected to devote all
of your working time to the performance of your duties at Response Genetics
throughout your employment.  Your current term of employment will continue
through February 19, 2011, with automatic one (1) year renewal terms thereafter
(collectively, the “Term”) unless the Company or you give written notice to the
other of at least ninety (90) days prior to the expiration of any Term of such
party’s election not to further extend this Agreement.  Any termination of your
employment will be governed by the terms set forth in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


3.           Compensation and Benefits. Your base pay shall be at an annual rate
of $255,000 which is payable bi-weekly, minus customary deductions for federal
and state taxes and the like.


(a) You will be eligible to receive an annual target bonus, in the Company’s
discretion and based upon the Company’s Bonus Plan applicable to officers and
key employees, of up to 35% of your base salary, based upon the Company meeting
certain targets and your meeting certain personal objectives as agreed upon by
the CEO and approved by the Board.  The target bonus will be calculated and
awarded within 45 days of the end of the Company’s fiscal year.


(b) In connection with the commencement of your employment in 2007, you were
granted an option to purchase shares equal to 1.0% of the Company’s shares then
outstanding (the “Option”), subject to the terms and conditions of the Company’s
2006 Stock Plan and Standard Form of Option Agreement. In the event of a Change
in Control as defined herein, 100% of your Option shall at that time fully
accelerate and become exercisable.  Change of Control means the occurrence of
any of the following events:
 
(i)           Ownership.  Any “Person” (as such term is used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended) becomes the
“Beneficial Owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Company’s then outstanding voting securities
(excluding for this purpose any such voting securities held by the Company or
its Affiliates or by any employee benefit plan of the Company) pursuant to a
transaction or a series of related transactions which the Board does not
approve; or
 
(ii)           Merger/Sale of Assets.  (A) A merger or consolidation of the
Company whether or not approved by the Board, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or the parent of such corporation) at least 50% of the total
voting power represented by the voting securities of the Company or such
surviving entity or parent of such corporation, as the case may be, outstanding
immediately after such merger or consolidation; or (B) the stockholders of the
Company approve an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets; or
 
(iii)           Change in Board Composition.  A change in the composition of the
Board, as a result of which fewer than a majority of the directors are Incumbent
Directors.  “Incumbent Directors” shall mean directors who either (A) are
directors of the Company as of the Commencement Date, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but shall not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company).
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(c)           Payment Upon Change of Control.  In the event a Change of Control
occurs during your employment, you shall be entitled to severance benefits
consisting of a cash payment that is equivalent to nine (9) months salary at
your then current annual rate of pay to be paid bi-weekly, minus customary
deductions for federal and state taxes and the like, for nine (9) months
following the date of the Change of Control.  If at the time a payment is to be
made under this Section 3(c), it is determined that you are deemed to be a
"specified employee" of the Company (within the meaning of Section 409A of the
Code, as amended, and any successor statute, regulation and guidance thereto
("Code Section 409A")), then limited only to the extent necessary to comply with
the requirements of Code Section 409A, any payments to which you may become
entitled under Section 3(c) which are subject to Code Section 409A (and not
otherwise exempt from its application) will be withheld until the first (1st)
business day of the seventh (7th) month following the termination of your
employment, at which time you shall be paid an aggregate amount equal to the
accumulated, but unpaid, payments otherwise due to you under the terms of this
Section 3(c).  If any payment or benefit you would receive under this Agreement,
when combined with any other payment or benefit you receive pursuant to a Change
of Control ("Payment") would (i) constitute a "parachute payment" within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the "Excise Tax"), then
such Payment shall be either (x) the full amount of such Payment or (y) such
lesser amount (with cash payments being reduced before stock option
compensation) as would result in no portion of the Payment being subject to the
Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal state and local employments taxes, income taxes, and the
Excise Tax results in your receipt, on an after-tax basis, of the greater amount
of the Payment notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax.
 
(d)           In addition to your compensation, you may take advantage of
various benefits currently offered by the Company generally to its
employees.  Any such benefits may be modified or changed from time to time at
the sole discretion of the Company.  Where a particular benefit is subject to a
formal plan (for example, medical insurance), eligibility to participate in and
receive any particular benefit is governed solely by the applicable formal plan
document.


You will be granted twenty (20) paid time off days (“PTO” days) for your use for
vacation , personal or sick leave. Vacation should be scheduled upon
consultation with the Chief Executive Officer and with advance notice.  Should
you leave the Company’s employment, you will be paid an amount in cash in
respect of your accrued but unused PTO days, in accordance with the Company’s
PTO policy and California law, in each case as in effect as of the date of such
termination. The Company will also observe 10 holidays per year, for which you
will be paid.
 
 
- 3 -

--------------------------------------------------------------------------------

 


4.           Severance.


In the event you are terminated without “Cause” as such term is defined below,
or in the event that you resign “For Good Reason” as such term is defined below,
you shall be entitled to severance equivalent to nine (9) months salary at your
then current annual rate of pay to be paid except as set forth in Section 4(e)
below, bi-weekly, minus customary deductions for federal and state taxes and the
like, for nine (9) months following the date of the Change of Control, provided
you exercise a release in a form satisfactory to the Company.


(b)           Severance benefits shall not be paid if (i) you terminate your
employment voluntarily, other than For Good Reason; or (ii) you are terminated
for Cause.


(c)           For purposes of this Offer, “Cause” shall mean termination for:
 
(i)           engaging in dishonesty or misconduct that is injurious to the
Company; or
 
(ii)           your conviction or entry of nolo contendere to any felony or
crime involving moral turpitude, material fraud or embezzlement of the Company's
property or a charge or indictment of any other felony; or
 
(iii)           your breach of any of the material terms of this Agreement,
including the confidentiality obligations set forth herein.
 
(d)           For purposes of this Offer, “For Good Reason” shall mean your
resignation following:
 
(i)           a material breach by the Company of its obligations hereunder,
provided you have first given notice to the Company of such alleged breach and
the Company has failed to cure same within ten (10) days of receipt of such
notice; or
 
(ii)           your compensation and benefits are materially reduced; or
 
(iii)           the imposition of a requirement by the Company that you relocate
your principal office to a location outside of the State of Maryland that
necessitates a change in your home residence.


(e)           Notwithstanding any other provision with respect to the timing of
payments under this Section 4, if, at the time of your termination, you are
deemed to be a "specified employee" of the Company within the meaning of Code
Section 409A, then limited only to the extent necessary to comply with the
requirements of Code Section 409A, any payments to which you may become entitled
under Section 4 which are subject to Code Section 409A (and not otherwise exempt
from its application) will be withheld until the first (1st) business day of the
seventh (7th) month following your termination of employment, at which time you
shall be paid an aggregate amount equal to the accumulated, but unpaid, payments
otherwise due to you under the terms of Section 4.
 
 
- 4 -

--------------------------------------------------------------------------------

 


(f)           The Company does not guarantee the tax treatment or tax
consequences associated with any payment or benefit set forth in this Agreement,
including but not limited to consequences related to Code Section 409A.  You and
the Company agree to both negotiate in good faith and jointly execute an
amendment to modify this Agreement to the extent necessary to comply with the
requirements of Code Section 409A; provided that no such amendment shall
increase the total financial obligation of the Company under this Agreement.  In
the event that the Company determines in good faith that it is required to
withhold taxes from any payment or benefit already provided to you, you agree to
pay on demand the amount the Company has determined to the Company.


5.           Indemnity.  The Company shall indemnify you and hold you harmless
from any and all claims arising from or relating to your performance of your
duties hereunder to the fullest extent permitted by law and/or the Company’s
Directors and Officers Liability Insurance or other applicable document.


6.           Your Certifications To Response Genetics. As a condition of your
employment:


(a)           You hereby certify to Response Genetics that you are free to enter
into and fully perform the duties of your position and that you are not subject
to any employment, confidentiality, non-competition or other agreement that
would restrict your employment by Response Genetics.  You further hereby certify
that your signing this letter of employment with Response Genetics does not
violate any order, judgment or injunction applicable to you, or conflict with or
breach any agreement to which you are a party or by which you are bound.


(b)           You hereby certify that all facts you have presented or will
present to Response Genetics are accurate and true.  This includes, but is not
limited to, all oral and written statements you have made (including those
pertaining to your education, training, qualifications, licensing and prior work
experience) on any job application, resume or c.v., or in any interview or
discussion with Response Genetics.


7.           Confidentiality, Non-Solicitation and Assignment of Inventions.


(a)           Definition: “Confidential Information” means all Response Genetics
proprietary information, technical data, trade secrets, know-how and any idea in
whatever form, tangible or intangible, including without limitation, research,
product plans, customer and client lists, developments, inventions, processes,
technology, designs, drawings, marketing and other plans, business strategies
and financial data and information.  “Confidential Information” shall also mean
information received by Response Genetics from customers or clients or other
third parties subject to a duty to keep confidential.


(b)           Duty Not to Disclose:  In connection with your employment by
Response Genetics, you will be exposed to and have access to the Company’s
Confidential Information.  You agree to hold all Confidential Information in
strict confidence and trust for the sole benefit of Response Genetics and not
to, directly or indirectly, disclose, use, copy, publish, summarize, or remove
any Confidential Information from the Company’s premises, except as specifically
authorized in writing by the Company and in connection with the usual course of
your employment.  This duty supplements, but does not supersede, your
professional and ethical obligations as the Company’s counsel.
 
 
- 5 -

--------------------------------------------------------------------------------

 


(c)           Documents and Materials: You further agree that you will return
all Confidential Information, including all copies and versions of such
Confidential Information (including but not limited to information maintained on
paper, disk, CD-ROM, network server, or any other retention device whatsoever)
and other property of the Company, to the Company immediately upon cessation of
your employment with the Company.  These terms are in addition to any statutory
or common law obligations that you may have relating to the protection of the
Company’s Confidential Information or its property.  These restrictions shall
survive the termination of your employment with Response Genetics.


(d)           Assignment of Inventions: You agree and acknowledge that all
assignments of inventions shall be governed by that certain Proprietary Rights
Agreement dated February 20, 2007 between you and the Company.


(e)           Nonsolicitation.  During your employment and for a period of one
(1) year thereafter, you will not hire or solicit or encourage, or cause others
to solicit or encourage, any employees of the Company to terminate their
employment with the Company.


8.           Employment Terms.  All Company employees are required, as a
condition to your employment with the Company, to (i) sign and return a
satisfactory I-9 Immigration form providing sufficient documentation
establishing your employment eligibility in the United States; (ii) satisfactory
proof of your identity as required by United States law; and (iii) abide by the
Company’s Personnel Policies and Procedures as created by the Company and
amended from time to time.  


9.           Assignment.  This Agreement is not assignable by you but may be
assigned by the Company without your prior consent.


10.           Miscellaneous. This letter constitutes the Company’s entire offer
regarding the terms and conditions of your prospective employment with Response
Genetics.  It supersedes any prior agreements, including without limitation the
employment letter between you and the Company dated February 20, 2007, or other
promises or statements (whether oral or written) regarding the terms of
employment.  The terms of your employment shall be governed by the law of the
State of California.


You may accept this offer of employment by signing the enclosed additional copy
of this letter.  Your signature on the copy of this letter and your submission
of the signed copy to me will evidence your agreement with the terms and
conditions set forth herein.  This offer will expire on September 14, 2010,
unless accepted by you prior to such date by directing the signed offer letter
to the attention of Kathleen Danenberg.
 
 
- 6 -

--------------------------------------------------------------------------------

 


We are pleased to offer you the opportunity to continue as an employee of
Response Genetics, and we look forward to continuing to work together.  We are
confident that you will continue to make an important contribution to our unique
and exciting enterprise.
 

  Sincerely,           /s/ Kathleen Danenberg           Kathleen Danenberg  

 


Agreed to and Acknowledged:




/s/ Denise McNairn                                           
Signature


9/10/2010                                           
Date
 
 
- 7 -

--------------------------------------------------------------------------------

 
 